USCA1 Opinion

	




          March 16, 1993        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 92-1576                                              CHARLES M. MOUNT,                                Petitioner, Appellant,                                          v.                              UNITED STATES OF AMERICA,                                Respondent, Appellee.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Rya W. Zobel, U.S. District Judge]                                           ___________________                                 ___________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ___________________               Charles Merrill Mount on brief pro se.               _____________________               A.  John Pappalardo,  United States  Attorney, and  Tobin N.               ___________________                                 ________          Harvey, Assistant United States Attorney, on brief for appellee.          ______                                  __________________                                  __________________                 Per  Curiam.    Charles  Merrill Mount  appeals  from  a                 ___________            district  court  order  denying  his  motion  for  return  of            $18,400.  Following his  arrest for violation of 18  U.S.C.              2314,  those  funds were  seized  from a  safety  deposit box            maintained  by  Mount  in  the District  of  Columbia.    And            following his conviction, those funds were ordered to be paid            in  restitution to  Goodspeed's,  the  antiquarian book  shop            which  had suffered  a $20,000  loss as  a result  of Mount's            crimes.   There is ample  reason to believe  that the $18,400            was  the unspent balance of the very funds that had been paid            by Goodspeed's  for historical  documents that Mount  did not            own but had wrongly sold to Goodspeed's.                 Mount now  argues that  all of the  historical documents            which  he sold to Goodspeed's  were stricken from  Count I of            the  indictment at  trial, with  the result  that Goodspeed's            suffered  no  actual  loss  and  thus  was  not  entitled  to            restitution.   This contention is flatly  contradicted by the            record.  See  United States  v. Mount, 896  F.2d 612,  614-20                     ___  _____________     _____            (1st Cir. 1990)  (describing the evidence  under Count I  and            affirming the conviction thereunder).   We have examined each            of Mount's remaining allegations in this regard and find them            to be without merit.                  Affirmed.                    _________                                         -2-